DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 5/17/22.  Claims 1, 2, 4, 10, 15-17, 19, and 21-24 have been amended.  Claims 31-35 are newly added. Claims 6, 18, 20, and 27-30 have been cancelled. Claims 1-5, 7-17, 19, 21-26, and 31-35 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 31-35 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim 19 is directed to a system (i.e., a machine) and claims 31-35 are directed to a method (i.e., a process).  Accordingly, claims 19 and 31-35 are within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Claim 19 includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites:
19. A system comprising: 
a fluid delivery management server in communication with a first fluid delivery device and a second fluid delivery device, the fluid delivery management server operable to:
 receive input over a network interconnecting the first fluid delivery device and the second fluid delivery device based on the second fluid delivery device accepting an invitation from the first fluid delivery device to join a group, the invitation communicated in a wireless message from the first fluid delivery device to the second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated; 
based on the input, record an association between the second fluid delivery device and the first fluid delivery device; and 
based on the recorded association, initiate transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device. 
Claim 31 includes limitations that recite at least one abstract idea.  Specifically, independent claim 31 recites:
31. A method comprising: via a first fluid delivery device: wirelessly transmitting a message, the message being an invitation from the first fluid delivery device to join a fluid delivery device group including the first fluid delivery device; receiving a wireless response from a second fluid delivery device that receives the message, the wireless response indicating acceptance of the second fluid delivery device to join the fluid delivery device group; and in response to selection of the second fluid delivery device for inclusion in the fluid delivery device group, establishing an association between the first fluid delivery device and the second fluid delivery device, the association being an assignment of both the first fluid delivery device and the second fluid delivery device for delivery of fluid to a recipient in the medical environment.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving information (i.e., input), recording an association based on the information, sharing medical information, sending/receiving messages, and establishing an assignment amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 19 and 31, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting devices, a server, and a network used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the devices, network, and server are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving information, recording information, associating information, and transmitting information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 32-35 are ultimately dependent from Claim(s) 31 and include all the limitations of Claim(s) 31. Therefore, claim(s) 32-35 recite the same abstract idea. Claims 32-35 describe further limitations regarding displaying information and providing input. These are all just further describing the abstract idea recited in claim 31, without adding significantly more.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claims 19 and 31 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving input over a network, wirelessly transmitting a message, receiving a wireless response, transmitting information over a network, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 19 and 31-35 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 17, 23-26, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 17, 23, and 25 recite the limitation "the caregiver operating" in lines 2-3 of claim 3, lines 2-3 of claim 17, line 6 of claim 23, and line 2 of claim 25.  There is insufficient antecedent basis for this limitation in the claims.
Claim 15 recites the limitation "the caregiver caring" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the medical environment" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the communication" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the input" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24, 26, 33, and 34 incorporate the deficiencies of claims 23 and 31, through dependency, and are therefore also rejected.
Claim Objections
Claim 24 is objected to because of the following informalities:  change “a display screen” to “the display screen.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-17, 19, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-72 of U.S. Patent No. 10,346,591. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar limitations. In particular, note that claim 1 and 19 of the current application includes limitations that are in the independent claims 1, 25, and 50 of U.S. Patent No. 10,346,591. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McTaggart et al. (US 8,894,631 B2).
(A) Referring to claim 31, McTaggart discloses a method comprising: 
via a first fluid delivery device (Fig. 1 of McTaggart): 
wirelessly transmitting a message, the message being an invitation from the first fluid delivery device to join a fluid delivery device group including the first fluid delivery device (col. 6, line 45-col. 7, line 24 of McTaggart; one of the pumps 20a, 20b, 20n . . . is set as a master pump, which oversees the other pumps used in the combination. Here, it is contemplated that any pump can be the master pump and that when the nurse selects a combination at any pump that has less channels than are needed for the drug combination, the pump (i) can look to see if there is a pump in the room or nearby that has enough channels to satisfy the remainder of combination; and (ii) enlists the help of a nearby pump if an additional one or more channel is needed. That enlisted one or more pump then becomes subordinate to the original pump. Communication between pumps 20a, 20b, 20n . . . is via network 70 as illustrated. Any of the above communication may be done alternatively via wire 92 or via a wireless link 94 (thus shown dashed), such as Bluetooth.TM., Zigbee.TM., or other protocol, e.g., one based on IEEE 802.);
receiving a wireless response from a second fluid delivery device that receives the message, the wireless response indicating acceptance of the second fluid delivery device to join the fluid delivery device group (col. 1, line 58 – col. 2, line 32 and col. 6, line 23-col. 7, line 5 of McTaggart; the selection of which pump pumps which drug can be done manually at computer 80, be performed automatically according to a protocol in software on computer 80, or be performed automatically according to a protocol in software on computer 80 but allowing for a manual override. The selection is sent from computer 80 over network 70 to pumps 20a and 20b, which display the information to the nurse or doctor, who then (i) confirms or (ii) modifies and confirms the drug delivery combination for each pump. In an embodiment, computer 80 keeps a master clock or timer for each pump 20a, 20b, 20n . . . used in the combination, so that the drug delivery for each pump can be coordinated with each other pump used in the overall drug combination. The one or more enlisted pump can sound an alert or otherwise distinguish itself as the enlisted pump.); and 
in response to selection of the second fluid delivery device for inclusion in the fluid delivery device group, establishing an association between the first fluid delivery device and the second fluid delivery device, the association being an assignment of both the first fluid delivery device and the second fluid delivery device for delivery of fluid to a recipient in the medical environment (Fig. 2 and col. 1, line 58 – col. 2, line 32 of McTaggart; if the combination requires more channels than any single available pump provides, it is contemplated to use a plurality of pumps and link or multiplex the pumps using a networking tool, such as a wired or wireless network. In one implementation the multiple pumps communicate with a nurse or technician's computer via a wired or wireless network. The inputs necessary to select the drug combination and the patient's weight are stored in software loaded onto the computer. The nurse uses a mouse, curser and keyboard to perform the selections. The selections are then sent over the network to the combination of infusion pumps.).  
(B) Referring to claim 32, McTaggart discloses wherein the second fluid delivery device displays a visual prompt associated with the communication on a displayU.S. Application No.: 16/423,622 Docket No.: FLU13-01CON -9- screen of the second fluid delivery device to indicate the invitation received from the first fluid delivery device (col. 1, line 58 – col. 2, line 23 and Fig. 2 of McTaggart).  
(C) Referring to claim 33, McTaggart discloses wherein display of the visual prompt on the display screen of the second fluid delivery device provides a caregiver an option to select the second fluid delivery device to join the fluid delivery device group (col. 1, line 58 – col. 2, line 23 and Fig. 2 of McTaggart).  
(D) Referring to claim 34, McTaggart discloses wherein selection of the second fluid delivery device for inclusion in the fluid delivery device group includes a caregiver providing input to the second fluid delivery device, the input indicating the acceptance of the second fluid delivery device to join the fluid delivery device group (col. 1, line 58 – col. 2, line 23 and Fig. 2 of McTaggart).  
(E) Referring to claim 35, McTaggart discloses wherein the input from the caregiver causes the second fluid delivery device to communicate the wireless response to the first fluid delivery device (col. 1, line 58 – col. 2, line 23, col. 6, line 23-col. 7, line 5, and Fig. 2 of McTaggart).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686